                                                                                                                     FILED
                                                                                                            2019 Sep-10 PM 12:57
                                                                                                            U.S. DISTRICT COURT
                                                                                                                N.D. OF ALABAMA


                                UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                       JASPER DIVISION
 MID-SOUTH TAX CREDIT PARTNERS                            }
 I, et al.,                                               }
                                                          }
             Plaintiffs,                                  }
                                                          }     Case No.: 6:19-CV-496-RDP
 v.                                                       }
                                                          }
 CLATUS JUNKIN,                                           }
                                                          }
             Defendant.                                   }


                                        MEMORANDUM OPINION

        This case is before the court on Defendant Clatus Junkin’s 1 (“Defendant”) Motion to

Dismiss under Federal Rules of Civil Procedure 12(b)(1), (6), and (7). (Doc. # 4). The Motion is

fully briefed (Docs. # 7-8) and is ripe for decision. After careful review, and for the reasons

explained below, Defendant’s Motion (Doc. # 4) is due to be denied.

I.      Background

        Plaintiff Mid-South Tax Credit Partners I (“Mid-South”) is a limited partnership organized

in Delaware with a principal place of business in St. Louis, Missouri. (Doc. # 1 at ¶ 11). Plaintiff

AJY Management Group, Inc. (“AJY”) is a corporation organized in Missouri with a principal

place of business in St. Louis, Missouri. (Id. at ¶ 10). Mid-South and AJY (collectively,

“Plaintiffs”) allege that they are limited partners in Fayette Properties, Ltd. (“the Partnership”).

(Id. at ¶ 1). The Partnership is a limited partnership organized under Alabama state law. (Id. at ¶

24). Defendant, an Alabama resident, served alongside William H. Oswalt as a general partner




        1
             Defendant is a retired Circuit Judge of Alabama’s 24th Judicial District (Fayette, Lamar, and Pickens
Counties).

                                                         1
until September 1, 2017 when Junkin and Oswalt withdrew and disassociated from the Partnership.

(Id. at ¶¶ 26-27). 2

         Plaintiffs allege that in 2016, the General Partners made a claim for benefits arising from

several causes of action owned by the Partnership in association with Franconia Associates et al.

v. United States, 536 U.S. 129 (2002). (Id. at ¶ 30). As part of the Franconia settlement, the

Partnership received $184,912.20. (Id. at ¶ 31). According to Plaintiffs, Defendant and Oswalt

wrongfully diverted and misappropriated their share of the settlement funds. (Id. at ¶ 3). In support

of this contention, Plaintiffs point to language in the Partnership Agreement, which provides that

“[a]ll profits, losses and credits . . . and all Net Cash Flow available for distribution shall be

distributed in accordance with the following: 30% to the General Partners, 10% to the Special

Limited Partner, and 60% to the Investment Partnership.” (Doc. # 1-1 at 50). Plaintiffs claim that

pursuant to the terms of the Partnership, 70% of the settlement funds should have been distributed

to Plaintiffs (the limited partner and special limited partner of the Partnership). (Doc. # 1 at ¶¶ 33-

34). Instead, Plaintiffs contend that Defendant and Oswalt retained the entire amount—beyond the



2
  The court has a continuing obligation to ensure it has subject matter jurisdiction over this proceeding. The court, on
its own initiative, requested the parties to submit supplemental briefing on whether the amount-in-controversy
requirement is satisfied under 28 U.S.C. § 1332(a). After full briefing and review, the court finds that the amount-in-
controversy requirement is satisfied. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 559 (2005) (“When
the well-pleaded complaint contains at least one claim that satisfies the amount-in-controversy requirement, . . . the
district court, beyond all question, has original jurisdiction over that claim.”). Here, the court is satisfied that Mid-
South’s damages exceed the $75,000 threshold when considering both compensatory and punitive damages under
Plaintiff’s claim for conversion. See Indus. Techs., Inc. v. Jacobs Bank, 872 So. 2d 819, 826 (Ala. 2003) (“Conversion
is an intentional tort. . . . ‘The intent required is not necessarily a matter of conscious wrongdoing. It is rather an intent
to exercise a dominion or control over the goods [of the plaintiff] which is in fact inconsistent with the plaintiff's
rights.’ Intentional torts ordinarily carry punitive damages, if the jury chooses to award them.” (citations omitted));
Blackwell v. Great Am. Fin. Res., Inc., 620 F. Supp. 2d 1289, 1290 (N.D. Ala. 2009) (“[I]n ‘determining the
jurisdictional amount in controversy in diversity cases, punitive damages must be considered . . . unless it is apparent
to a legal certainty that such cannot be recovered.’” (citation omitted)); see ALA. CODE § 6-11-20 (1987). Indeed,
Plaintiff suggests that Mid-South’s damages fall close to $260,000. (Doc. #12, at 7). Because the court is satisfied that
Mid-South’s claims exceed the amount in controversy requirement, the court may exercise supplemental jurisdiction
over AJY under 28 U.S.C. § 1367(a). Exxon Mobil Corp., 545 U.S. at 1256 (“[W]e find that § 1367 clearly and
unambiguously provides district courts with the authority in diversity [cases] to exercise supplemental jurisdiction
over . . . claims . . . who do not meet the minimum amount in controversy as long as the district court has original
jurisdiction over the claims of at least one of the [plaintiffs].”).

                                                              2
30% designated to the General Partners--in violation of the terms of the Partnership Agreement.

(Id. at ¶ 35). Defendant and Oswalt then withdrew and disassociated from the Partnership on

September 1, 2017. (Id. at ¶ 36).

        Plaintiffs assert that in late 2018 they discovered the existence of the settlement and the

alleged misappropriation of the settlement funds and therefore promptly demanded that Defendant

and Oswalt return Plaintiffs’ share of the funds. (Id. at ¶¶ 37-38). Plaintiffs settled their dispute

with Oswalt, but they maintain that Defendant continues to possess and/or control $76,938.54 of

their outstanding share. 3 (Id. at ¶¶ 6, 39). As a result, Plaintiffs initiated this action on March 27,

2019. (Doc. # 1). In their Complaint, Plaintiffs assert three claims against Defendant: breach of

contract (id. at ¶¶ 50-57), conversion (id. at ¶¶ 58-63), and breach of fiduciary duty (id. at ¶¶ 64-

67).

II.     Standard of Review

             A. The Rule 12(b)(1) Standard

        Under Rule 12(b)(1), an attack on subject matter jurisdiction is either facial or factual.

Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990). Facial attacks “require[ ] the court

merely to look and see if [the] plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of the motion.”

Id. at 1259; Ex Parte Safeway Ins. Co. of Ala., Inc., 990 So. 2d 344, 349 (Ala. 2008) (“If a

defendant mounts a ‘facial’ challenge to the legal sufficiency of the plaintiff's jurisdictional

allegations, the court must accept as true the allegations in the complaint and consider the factual




        3
           At oral argument held on September 3, 2019, the parties agreed that the relevant amount at issue is
$76,938.54. Indeed, 70% of $184,912.20 is $129,438.54. However, Plaintiffs settled their dispute with Oswalt (Doc.
# 1 at ¶ 39), for a sum of $52,500.00 (i.e., $129,438.54 - $52,500.00 = $76,938.54).

                                                        3
allegations of the complaint in the light most favorable to the non-moving party.” (citation

omitted)).

       Factual attacks, on the other hand, challenge “the existence of subject matter jurisdiction

in fact, irrespective of the pleadings.” Id. at 1529. When the challenge is a factual attack, “no

presumptive truthfulness attaches to plaintiff's allegations, and the existence of disputed material

facts will not preclude the trial court from evaluating for itself the merits of jurisdictional claims.”

Id. (quoting Williamson v. Tucker, 645 F.2d 404, 412 (5th Cir. 1981)); Ex Parte Safeway, 990 So.

2d at 350 (“[A] court deciding a Rule 12(b)(1) motion asserting a factual challenge ‘must go

beyond the pleadings and resolve any disputed issues of fact the resolution of which is necessary

to a ruling upon the motion to dismiss.’” (quotation omitted)).

       Here, although Defendant has not been specific, the court determines that Defendant’s

attack is factual because it attacks the nature of Plaintiff’s lawsuit without going to the specific

claims in the pleadings. Indeed, Defendant’s contention is that Plaintiff’s claim is derivative. If

that is so, the court would not have subject-matter jurisdiction because the Partnership, which is

currently an unnamed party, would have to be joined and its presence in this litigation would

destroy complete diversity. (Doc. # 4 at 4). However, if Plaintiff’s claim is direct, the court would

not need to evaluate subject-matter jurisdiction any further because joinder of the Partnership is

not required, thus leaving complete diversity intact. As discussed below, the court finds that the

Plaintiff’s claim, properly characterized, is a direct claim; therefore, the court has subject-matter

jurisdiction because the Partnership need not be joined.

             B. The Rule 12(b)(6) Standard

       The Federal Rules of Civil Procedure require that a complaint provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).



                                                   4
However, the complaint must include enough facts “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain nothing more

than “a formulaic recitation of the elements of a cause of action” do not meet Rule 8 standards,

nor do pleadings suffice that are based merely upon “labels and conclusions” or “naked

assertion[s]” without supporting factual allegations. Id. at 555, 557. In deciding a Rule 12(b)(6)

motion to dismiss, courts view the allegations in the complaint in the light most favorable to the

non-moving party. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007).

       To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a ‘probability requirement,’” the complaint must demonstrate

“more than a sheer possibility that a defendant has acted unlawfully.” Id. A plausible claim for

relief requires “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence” to support the claim. Twombly, 550 U.S. at 556.

       In considering a motion to dismiss, a court should “1) eliminate any allegations in the

complaint that are merely legal conclusions; and 2) where there are well-pleaded factual

allegations, ‘assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.’” Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. Appx. 136, 138

(11th Cir. 2011) (unpublished) (quoting Am. Dental Assn. v. Cigna Corp., 605 F.3d 1283, 1290

(11th Cir. 2010)). That task is context specific and, to survive the motion, the allegations must

permit the court based on its “judicial experience and common sense . . . to infer more than the

mere possibility of misconduct.” Iqbal, 556 U.S. at 679. If the court determines that well-pleaded



                                                5
facts, accepted as true, do not state a claim that is plausible, the claims are due to be dismissed.

Twombly, 550 U.S. at 570.

           C. The Rule 12(b)(7) Standard

       A party may move to dismiss a complaint under Rule 12(b)(7) and Rule 19 if a required

party cannot feasibly be joined in the action. Fed. R. Civ. P. 12(b)(7) & 19(b). Under Rule19(a),

“[a] person . . . whose joinder will not deprive the court of subject-matter jurisdiction must be

joined as a party if: (A) in that person’s absence, the court cannot accord complete relief among

existing parties; or (B) that person claims [a substantial] interest relating to the subject of the

action.” Intersport, Inc. v. T-Torn Tickets LLC, 896 F. Supp, 2d 1106, 1115 (N.D. Ala. 2012). Rule

19 sets out a two-part test for determining whether an individual or entity is an indispensable party:

(1) whether the individual or entity in question should be joined; and (2) “[i]f the person should be

joined, but . . . cannot be, the court must analyze . . . Rule 19(b) to determine whether ‘in equity

and good conscience the action should proceed among the parties before it, or should be dismissed,

the absent person thus regarded as indispensable.’” Laker Airways, Inc. v. British Airways, PLC,

182 F.3d 843, 847 (11th Cir. 1999); see also Focus on the Family v. Pinellas Suncoast Transit

Auth., 344 F.3d 1263, 1279-80 (11th Cir. 2003) (quotations omitted); Weeks v. Housing Auth. of

City of Opp, Ala., 292 F.R.D. 689 (M.D. Ala. 2013). The party making the 12(b)(7) motion bears

the initial burden of showing that the person who was not joined is necessary for a just adjudication.

Weeks, 292 F.R.D. at 691-92 (citation omitted).

       As the Eleventh Circuit has held, “findings of indispensability must be based on stated

pragmatic considerations, especially the effect on parties and on litigation.” In re Torcise, 116 F.3d

860, 865 (11th Cir. 1997). Moreover, if an indispensable party cannot be joined without destroying

subject matter jurisdiction, the court must use its judgment in ascertaining the standards under Rule



                                                  6
19(b) to determine whether the litigation should continue. Laker Airways, Inc., 182 F.3d at 848. In

making such determination, the court must balance (1) “how prejudicial a judgment would be to

the nonjoined and joined parties, (2) whether the prejudice could be lessened depending on the

relief fashioned, (3) whether the judgment without joinder would be adequate, and (4) whether the

plaintiff would have any alternative remedies were the case dismissed for nonjoinder.” Id.

III.   Analysis

       Defendant argues that Plaintiffs’ claims should be dismissed for two reasons. First,

Defendant contends that Plaintiffs lack standing to bring a direct action because they have not

alleged that they suffered a direct injury distinct from that of the Partnership. (Doc. # 4 at 1-3).

Second, Defendant maintains that Plaintiffs cannot state a proper derivative claim because they

deliberately omitted the Partnership, an indispensable party to this action, in order to preserve

diversity jurisdiction. (Id. at 3-7). The court addresses each argument in turn and concludes that

Defendant’s Motion to Dismiss is due to be denied.

           A. Plaintiffs Have Standing to Bring a Direct Action

       As an initial matter, “[s]tate law determines whether a cause of action is direct or

derivative.” Hantz v. Belyew, 194 F. App’x. 897, 900 (11th Cir. 2006) (considering whether

shareholders’ fraud action against corporation was derivative rather than direct). Pursuant to

Alabama Code § 10A-9A-9.01, “a partner maintaining a direct action . . . must plead and prove an

actual or threatened injury that is not solely the result of an injury suffered or threatened to be

suffered by the limited partnership.” By contrast, a partner maintaining a derivative action sues on

behalf of the limited partnership to enforce a right of the limited partnership. Id. § 10A-9A-9.02.

Both parties acknowledge (and the court has confirmed through its independent research) that

Alabama caselaw addressing whether a cause of action is direct or derivative does so only within



                                                 7
the context of corporations, not limited partnerships. (Docs. # 7 at 4; 8 at 5). For this reason, the

parties have looked to Delaware caselaw to supplement their arguments regarding Alabama law.

The court agrees that Delaware case law is helpful and instructive on the matters raised in this case

that Alabama courts have yet to address. After examining the relevant caselaw, and for the reasons

explained below, the court concludes that Plaintiffs’ claims are direct claims.

       Under Delaware law, the test for determining whether a claim is direct or derivative is set

forth in Tooley v. Donaldson, Lufkin & Jenrette, Inc., 845 A.2d 1031 (Del. 2004). Tooley instructs

that “a court should look to the nature of the wrong and to whom the relief should go.” Id. at 1039.

Specifically, a court applying Tooley must answer two questions: “(1) who suffered the alleged

harm (the corporation or the suing stockholders, individually); and (2) who would receive the

benefit of any recovery or other remedy (the corporation or the stockholders, individually)?” Id. at

1033. To prove a claim is direct rather than derivative, a plaintiff must “demonstrate that the duty

breached was owed to the stockholder and that he or she can prevail without showing an injury to

the corporation.” Id. at 1039. Crucially, “[t]he Tooley direct/derivative test [for claims involving

corporations] is substantially the same for claims involving limited partnerships.” Culverhouse v.

Paulson & Co., Inc., 133 A.3d 195, 198 n.9 (Del. 2016); see Anglo Am. Sec. Funds, L.P. v. S.R.

Glob. Int’l Fund, L.P., 829 A.2d 143, 149 (Del. Ch. 2003).

       Although Defendant disagrees, Anglo American proves informative. The Anglo American

decision was issued by the Delaware Chancery Court approximately eight months before Tooley,

and both cases discussed the law of derivative suits. Obviously, Tooley prevails as controlling law.

Culverhouse v. Paulson & Co., Inc., 791 F.3d 1278, 1281 (11th Cir. 2015). But Anglo American

is wholly consistent with Tooley. Indeed, as the Eleventh Circuit has noted, “the analysis in Anglo

American appears consistent with the analytical framework set forth in Tooley.” Culverhouse, 791



                                                 8
F.3d at 1281.

        In Anglo American, the Delaware Court of Chancery clarified the test for distinguishing

direct and derivative claims in the context of a limited partnership. 829 A.2d at 149-50. “In a

derivative action, the plaintiff sues for an injury done to the partnership and any recovery of

damages is paid to the partnership. Conversely, in a direct action, the plaintiff sues to redress an

injury suffered by the individual plaintiff and damages recovered are paid directly to the plaintiff

who was injured.” Id. at 150. However, the court acknowledged that “the structure and function of

a limited partnership” (as articulated in the limited partnership agreement) must also be taken into

consideration. 4 Id. This is so because:

        the function and structure of the partnership itself may diverge from the corporate
        model so dramatically that some claims, which in a corporate context might be
        classified as derivative, must be brought as direct claims in order to enable the
        injured parties to recover while preventing a windfall to individuals or entities
        whose interests were not injured.

Id. at 151.

        For example, the limited partners in Anglo American claimed (at least in part) that the

general partner withdrew funds from the partnership’s capital account in violation of the

partnership agreement, thereby exceeding the balance in the account. Id. Although the court

classified the limited partners’ injury as a diminution in value of the partnership’s assets, it found

that the structure and function of the partnership warranted deviation from the general rule that

“diminution of the value of a business entity is classically derivative in nature.” Id. at 151-52.

Specifically, the partnership was structured in such a way that whenever the capital assets of the




4
  Similarly, in El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248, 1255 (Del. 2016), the Supreme Court
of Delaware noted: “The Tooley direct/derivative test is substantially the same for claims involving limited
partnerships. While the test may be substantially the same, cases involving limited partnerships often present unique
facts relating to the provisions and structure of the limited partnership agreement and how it defines the rights and
responsibilities of the limited partners.” (footnotes omitted) (internal quotation marks omitted).

                                                         9
partnership were reduced, “the injury accrue[d] irrevocably and almost immediately to the current

partners but [would] not harm those who later became partners.” Id. at 152; see Sehoy Energy LP

v. Haven Real Estate Group, LLC, 2017 WL 1380619, at *8 (Del. Ch. Apr. 17, 2017) (citing Anglo

American, noting that “this Court in equity has recognized that direct claims exist when the entity

at issue is a mere pass through entity and the benefits flow directly back to the investors”). Because

that loss conferred only a “fleeting injury” to the partnership, the Delaware court found that any

recovery obtained in a derivative action would not “provide a remedy to wronged former partners

nor to their (non-existent) successors in interest.” Id. In concluding that the limited partners’ claims

were direct, the court reasoned as follows:

        Such newly admitted limited partners would receive a windfall if the [partnership]
        were to recover damages for diminution of [asset] value prior to their admission as
        limited partners. Characterizing the plaintiffs' claims as derivative would thus have
        the perverse effect of denying standing (and therefore recovery) to parties who were
        actually injured by the challenged transactions while granting ultimate recovery
        (and therefore a windfall) to parties who were not.

Id. at 153.

        Here, too, the terms of the Partnership Agreement created a situation where Defendant’s

alleged misappropriation of Plaintiffs’ share of the settlement funds caused an immediate injury

only to Plaintiffs as the limited partners of the Partnership, but not to the Partnership as a whole.

According to the Partnership Agreement, the General Partners were entitled to only 30% of the

settlement funds; the rest was allocated to the Investment Partnership and the Special Limited

Partner. (Doc. # 1-1 at 50). Thus, Defendant’s alleged misappropriation of an amount in excess of

the 30% designated to the General Partners caused an immediate injury to only a particular subset

of the Partnership—the limited partners. In fact, the Supreme Court of Delaware emphasized the

relationship between partners bound by a partnership agreement in stating: “‘Tooley does not apply

to contract rights[,]’ and . . . limited partners can sue directly to enforce contractual constraints in

                                                  10
the limited partnership agreement.” El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d

1248, 1255 (Del. 2016) (footnote omitted); Allen v. El Paso GP Co., L.L.C., 90 A.3d 1097, 1110

(Del. Ch. 2014) (“Because the limited partners suffered an injury to their contractual rights

[stemming from the partnership agreement], the first prong of Tooley supports characterizing

Counts I and III [breach of the limited partnership agreement and aiding and abetting the breach,

respectively] as direct claims.”).

       Defendant argues that “[t]he mere fact that the alleged harm is ultimately suffered by, or

the recovery would ultimately inure to the benefit of, the stockholders does not make a claim direct

under Tooley.” (Doc. # 17 at 2) (citing Feldman v. Cutaia, 951 A.2d 727, 733 (Del. 2008)).

Defendant cites to Feldman, arguing that although Plaintiffs contend that they suffered a specific

injury, their claim should not be considered direct because it is the Partnership which suffered the

alleged harm, not Plaintiffs. However, the facts of Feldman are too remote to apply to this case. In

Feldman, the court analyzed how pro rata shares are to be distributed among all of a corporation’s

shareholders in proportion to their ownership interest. 951 A.2d at 733.

       Feldman is also distinguishable from the instant case because the entity involved here is a

partnership, not a corporation, and Plaintiffs’ claims are unique. That is, they are asserted by one

group of partners against another. This is not a case where all stockholders (or even all partners)

were injured. Rather, the contention here is that the limited partners were the only ones injured by

Defendant’s alleged conduct. The distribution challenged here is not a pro rata share that allegedly

was improperly paid (or not paid) to all the partnership’s members. To the contrary, it is only

Plaintiffs’ share, as defined by the Partnership Agreement, that is at issue.

       Indeed, both Defendant and the current general partner (who replaced Defendant in the

Partnership) have not suffered any injury because the General Partner share was already distributed



                                                 11
when Defendant and Oswalt allegedly recovered their share (and, purportedly, more) of the

settlement funds. The parties are not fighting about the procurement or receipt of the funds at issue,

but rather what occurred in the “sandbox” (or how the parties operated in the sandbox). The court

believes that under Alabama law, Plaintiffs have sufficiently pleaded a distinct injury sufficient to

sustain a direct claim. 5 See Green v. Bradley Constr., Inc., 431 So. 2d 1226, 1229 (Ala. 1983)

(“[W]hen a stockholder alleges that certain wrongs have been committed by the corporation as a

direct fraud upon him, and such wrongs do not affect other stockholders, that one can maintain a

direct action in his individual name.”); 6 Gerber v. EPE Holdings, LLC, 2013 WL 209658, at *12

(Del. Ch. Jan. 18, 2013) (“Applying derivative rules to partnership-related claims can be troubling.

The source of the frustration may come from the impact that those rules have upon the enforcement

of contractual rights, especially where, as a matter of contract, fiduciary duties have been

eliminated. If the contractual rights of the limited partners are “independent” of the partnership’s

rights, then the claims will be considered direct.” (emphasis added)).

             B. Fayette Properties, Ltd. Is Not an Indispensable Party

         In determining whether a partnership is an indispensable party, a penultimate question

centers on whether the action is derivative or direct. In a derivative action, the partnership must be

a named party. Bivens Gardens Off. Bldg., Inc. v. Barnett Banks of Fla., 140 F.3d 898, 909 (11th

Cir. 1998) (“In a partnership derivative suit, the partnership is an indispensable party.”). However,

in a direct action brought by a limited partner against a former general partner, the partnership is



5
  Under Alabama Code 10A-9A-9.01 (2016), “a partner may maintain a direct action against another partner or
partners or the limited partnership . . . to enforce the partner’s rights and otherwise protect the partner’s interests,
including rights and interests under the partnership agreement.”
6
 Plaintiffs’ argument that this claim is direct and not derivative is both legally and logically supported. That is, as a
matter of logic, if the court accepted Defendant’s position and classified Plaintiffs’ claims as derivative, the new
general partner would receive a windfall in the form of a distribution of a portion of the recovered funds. Anglo
American, 829 A.2d at 153

                                                          12
not deemed an indispensable party because the partnership generally did not suffer any harm.

Muirfield (Delaware), LP v. Pitts, Inc., 17 F. Supp. 2d 600, 608 (W.D. La. 1998) (“Direct actions

by limited or general partners . . . render the partnership a fully dispensable party.” (emphasis

added)). Similarly, although not controlling, the Sixth Circuit has noted that “a limited partnership

entity is not an indispensable party in a dispute between its partners, based on the commonsense

notion that so long as the constituent partners are before the court, the partnership is not an

indispensable party.” Hooper v. Wolfe, 396 F.3d 744, 749 (6th Cir. 2005). The court finds this

observation persuasive.

       Here, Plaintiffs argue that Defendant has misappropriated partnership funds that, according

to the Partnership Agreement, belong to them. (Doc. # 7). Notwithstanding the fact that the

Partnership Agreement provides the foundation for Plaintiff’s claims, the alleged harm was

inflicted on Plaintiffs, and the injury was suffered by Plaintiffs (as opposed to the Partnership as a

distinct entity). To be sure, there is no evidence that the Partnership suffered any harm from

Defendant’s conduct; rather, only Plaintiffs (i.e., the limited partners) were harmed. It follows

inexorably that, in this context, it is Plaintiffs who are entitled to recover damages—not the

Partnership. And, in such an instance, the Partnership simply will not be “significantly prejudiced

by a judgment rendered in its absence.” See Hooper, 396 F.3d at 749. The Partnership is not an

indispensable party.

IV.    Conclusion

       For the reasons explained above, Defendant’s Motion to Dismiss (Doc. # 4) is due to be

denied. An Order consistent with this Memorandum Opinion will be entered.

       DONE and ORDERED this September 10, 2019.




                                                 13
_________________________________
R. DAVID PROCTOR
UNITED STATES DISTRICT JUDGE




  14
